DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner contacted Applicant on 03/16/2022 to discuss 112 concerns. In the course of conversation, it became clear that more time would be needed to properly consider all 112 concerns and that a final would be sent out instead. Examiner noted that they would continue to work with Applicant in order to facilitate resolution of the application where possible.

Response to Arguments

	Rejection under 103

	Applicant’s arguments with respect to new limitations submitted on 02/24/2022, “in response to determining that the likelihood of the optional element corresponds to a threshold value, generating a graphical user interface for presentation to the seller of the product comprising a representation of the new database record and the optional element of the set of database records" and "receiving input from the seller of the product to enable the optional element in the graphical user interface as one of a plurality of optional elements enabled by the seller and to add the new database record 

Claim Objections
Claims 1, 8, 19 are objected to because of the following informalities:  
Claims 1, 8, 19 recites, “..comprising a representation of the database record..”
Examiner believes that claims 1, 8, 19 need to recite “comprising a representation of the first database record. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The independent claims 1, 8, 19 was amended on 02/24/2022 and now recites “in response to determining that the likelihood of the optional element corresponds to a threshold value..”.  Instant application paragraph [0040] discusses “threshold condition” but does not mention “threshold value”.  Therefore, the amendments are not supported by the instant application. 
Independent claims 1, 8, 19 was amended on 02/24/2022 and now recites “add the new database record with the enabled optional element to one or more database records of a network based publication system.”  Instant specification paragraph [0040] discusses storing received data and selection of one or more elements in the new database record but does not mention adding new database record with enabled optional elements. 
Independent claims 1, 8, 19 was amended on 02/24/2022 and now recites “response to receiving input from the seller to enable the optional ….add the new database record…., receiving, from a remote computing device, a search request for the one or more database records of the network based publication system.” Receiving a search request is not in response to a seller enabling the optional element and adding the new database record because adding new database record with the enabled optional element is not supported by the instant specification.



With further regard to claim 2, the claim was amended on 02/24/2022 and now recites, “automatically populating the optional elements in the attributes area presented to the seller with a set of one or more recommended default optional features…..”  Instant specification paragraph [0042] discuses that the feature area may include an attribute area and an optional features area and optional features are automatically populated with a set of one or more recommended default or optional feature and does not mention automatically populating the optional elements in the attribute area with the set of one or more recommended default optional features.  
Therefore, the amendments are not supported by the instant application. 
With further regard to claim 7, the claim was amended on 02/24/2022 and now recites, “identifying the optional elements that are automatically populated in the attributes area.”  Instant specification paragraph [0042] discuses that the feature area may include an attribute area and an optional features area and optional features are automatically populated with a set of one or more recommended default or optional feature and does not mention automatically populating the optional elements in the attribute area.  
Therefore, the amendments are not supported by the instant application. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 was amended on 02/24/2022 and now recites, “…one or more likelihoods that the optional features of the set of database records…,” which is ambiguous because it is not clear that “the optional feature” corresponds to “recommended optional features” or different “optional features.” Moreover, “optional features” is not previously cited in claim 2 or 1, therefore, claim 2 cannot recite “the optional features”. 
Claims 4, 11 and 20 depends form claims 1, 8 and 19, was amended on 02/24/2022 and now recites, “obtaining a value associated with the automatically selected optional element” which is ambiguous because claims 1, 8 and 19 recites “automatically adjusting….the first database record based on a value associated with the optional element, it is not clear that “a value” in claims 4, 11, 20 are same values or different values than in claims 1, 8 and 19.  

Allowable Subject Matter
Claims 1-20 are currently subject to 112th rejection but otherwise contain allowable subject matter.  

Closest prior art Konik (US 2016/0342288) discusses a system that allows sellers to author listings of items and selecting optional features related to the items and highlighting features of a listing to a user in figs. 7-10 and paragraphs [0069-0072].  Yankovich (US 2012/0066208) discusses automatically selecting optional element which has greater likelihood of satisfying the search request in paragraph [0059].  Zimmerman (US 2016/0005063) teaches automatically adjusting the first element and a value associated with the optional element in paragraph [0023].
For at least these reasons, the scope and content of the cited references, even if combined, do not teach or suggest all claimed elements or support rational inferences that one skilled in the art reasonably would be expected to draw to reach all claimed elements. As a result, a determination of obviousness is not established with respect to the independent claims and their dependent claims. Moreover, the dependent claims each are patentable based on limitations recited therein. 
Examiner notes that these remarks pertain to the very limitations to a 112th rejection so amendments to the claim may change their status in relation to the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159     

/William B Partridge/           Primary Examiner, Art Unit 2183